Citation Nr: 0513790	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for lipoma, to include 
as a residual of Agent Orange exposure during service.

2.  Entitlement to service connection for skin rash, to 
include as a residual of Agent Orange exposure in service, 
and as a residual of exposure to ionizing radiation during 
service.

3.  Entitlement to service connection for gallstones, with 
removal of the gallbladder, to include as a residual of Agent 
Orange exposure in service, and as a residual of exposure to 
ionizing radiation during service.

4.  Entitlement to service connection for fatigue, to include 
as a residual of Agent Orange exposure in service, and as a 
residual of exposure to ionizing radiation during service.

5.  Entitlement to service connection for kidney stones, to 
include as a residual of Agent Orange exposure in service, 
and as a residual of exposure to ionizing radiation during 
service.
6.  Entitlement to service connection for arthritis of the 
spine to include as a residual of Agent Orange exposure in 
service, and as a residual of exposure to ionizing radiation 
during service.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's verified period of active service was from 
September 1963 to September 1969.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions the Department of Veterans Affairs (VA) 
Regional Office in Baltimore, Maryland (RO).

In March 2005, a hearing was held before Kathleen K. 
Gallagher, Acting Veterans Law Judge, who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2002).  

The issue of entitlement to service connection for kidney 
stones is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no objective evidence that the veteran was 
exposed to ionizing radiation during service.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is no medical evidence showing that the veteran had 
lipoma, skin rash, gallstones, fatigue, or arthritis of the 
spine during service.

4.  The veteran had a lipoma excised from his back in 1996.

5.  Medical evidence reveals that in the 1980s the veteran 
had gallstones, which ultimately necessitated removal of his 
gall bladder.  

6.  There is no medical diagnosis of fatigue or skin rash of 
record.

7.  There is current medical evidence of arthritis of the 
spine.

8.  There is no competent medical evidence linking any of the 
veteran's claimed disabilities to his military service, or to 
radiation or Agent Orange exposure during service.  

9.  The veteran does not have a radiogenic disease. 


CONCLUSIONS OF LAW

1.  Lipoma was not incurred in active service and may not be 
presumed to have been incurred during active service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

2.  A skin rash was not incurred in active service and may 
not be presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

3.  Gallstones, with removal of the gallbladder, were not 
incurred in active service and may not be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2004).

4.  Fatigue was not incurred in active service and may not be 
presumed to have been incurred during active service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

5.  Arthritis of the spine was not incurred or aggravated in 
active service and may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1116, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  First, VA has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in letters dated August 
2001, and September 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim and obtained radiation 
exposure information from the service department.  Thus, VA's 
duty to assist has been fulfilled. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, with respect to all 
claims except the claim for service connection for kidney 
stones, the RO obtained the veteran's medical treatment 
records and obtained radiation exposure information from the 
service department.  Additional VA examination or development 
is not required.  The Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, 
(2) establishes that the veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  With regard to the 
issues on appeal, this is not the case.  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Consequently, VA did not have a duty to assist 
that was unmet.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Factual Background

The veteran's DD Form 214 indicates that he served on active 
duty from September 1963 to September 1969 and indicates 
other service of 2 years, 1 month, and 21 days.  Other 
service personnel records, namely the DA Form 20, Enlisted 
Qualification Record, indicates that the veteran served from 
July 1961 to September 1969.  The veteran served in the Army 
as a laundry specialist.  

On the July 1961 entrance examination, clinical evaluation 
was "normal" in all categories examined.  On the 
accompanying report of medical history the examining 
physician noted that the veteran had fractured his left leg 
and had a traumatic splenectomy prior to service in 1959.  
However, residual disability, if any, of these injuries was 
not considered disabling (NCD).  The service medical records 
reveal treatment for minor ailments including upper 
respiratory infection (colds), headaches, and a thumb injury.  
There is no indication in any of the service medical records 
that the veteran had complaints of, or treatment for, spine 
pain, arthritis, skin rash, lipomas, fatigue, or gallstones 
during service.  On the August 1969 separation examination, 
clinical evaluation was again normal.  The only abnormality 
noted was some occasional left flank pain with urination.  

Private medical records reveal that in 1987 the veteran was 
diagnosed as suffering from gallstones.  Surgical treatment 
with cholecystectomy, removal of the gallbladder, was 
conducted.  

Private dermatology records reveal that the veteran received 
treatment from 1990 to 1996.  These records shoe that the 
veteran had various scalp and face lesions which were 
identified as actinic keratosis and excised in 1990 and 1994.  
He also had a lipoma excised from his back in 1996.

On an August 2001 VA examination, the examiner noted a barely 
perceptible scar from the prior lipoma excision along with a 
current lipoma.  A November 2002 VA medical opinion noted 
that lipomas are nodules of benign fatty tissues which are 
not malignant or cancerous.

In June 2002 a private medical examination of the veteran was 
conducted.  The examination was necessitated after the 
veteran was involved in a motor vehicle accident earlier that 
month.  The veteran complained of cervical spine pain and 
reported that he had a history of low back pain.  The veteran 
reported that he was informed that he had arthritis of the 
spine in February 2002.  X-ray examination revealed 
degenerative disc disease of the thoracic spine and 
degenerative joint disease, arthritis, of the cervical spine.  
The diagnosis also indicated chronic lumbar back pain and 
scoliosis.  

A January 2004 letter from a private physician states that 
the veteran "would benefit from utilization of a lift to 
help equalize the leg length discrepancy which would lessen 
stress on his lumbar spine."

In March 2005 the veteran presented sworn testimony at a 
hearing before the Board.  The veteran testified that during 
service in Germany he was exposed to radiation during his 
duties as a Chemical, Biological, Radiological (CBR) 
Noncommissioned Officer (NCO).  He testified that he used a 
small radiation source to calibrate and train with Geiger 
counters and that this exposed him to radiation.  He claimed 
that he was assigned these duties even though he had not 
received proper training and that this resulted in his 
exposure to radiation.  He further asserted that this 
exposure to radiation caused him to develop the disabilities 
he was claiming service connection for.  Further, the veteran 
testified that he was exposed to Agent Orange during service 
in Vietnam and that this caused, or contributed to, him 
developing the disabilities which he claimed entitlement to 
service connection for.  Finally, the veteran presented 
testimony with respect to his claim for arthritis of the 
back.  He testified that prior to service he was involved in 
an automobile accident and fractured his left leg and had his 
spleen removed.  The Board notes that this is verified by 
entries noting these conditions on the veteran's entrance 
examination.  The veteran asserted that the pre-service left 
leg fracture resulted in his left leg being shorter than his 
right leg.  He further claimed that this lower limb 
shortening was not treated with a lift during service and 
that this caused him to develop arthritis of the spine.  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection for certain diseases, 
such as arthritis, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within a certain 
period of time-for arthritis, within one year--from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Service medical records in this case reflect no complaint or 
finding of any of the claimed disabilities during service, 
and the first evidence of the existence of any of the claimed 
disorder is not for many years after service.  Moreover, 
there is also no medical evidence of record which in any way 
relates any of the veteran's current disabilities to a 
disease or injury incurred in active military service.  
Accordingly, the claims for service connection for these 
disabilities on a direct basis, i.e., as having their onset 
in or having been directly incurred in service must be 
denied.  In addition, there is no medical evidence of record 
showing that arthritis of the spine was diagnosed within the 
first post-service year.  Therefore, service connection on a 
presumptive basis for arthritis of the spine under section 
3.309(a) must also be denied.

In further regard to the claim for service connection for 
arthritis of the spine, the Board notes that the veteran 
contends that before service he was involved in an automobile 
accident and fractured his left leg.  He claims that the pre-
service left leg fracture resulted in his left leg being 
shorter than his right leg and that lower limb shortening was 
not treated with a lift during service and that this caused 
him to develop arthritis of the spine.  Thus, he contends-
not that a pre-existing disorder, i.e., alleged left leg 
shortening worsened or was aggravated in service-but rather 
that the alleged pre-existing disorder or the failure to 
treat the disorder with a shoe lift--caused another 
disorder-arthritis of the spine to develop in service.  For 
the following reasons, the Board concludes that the 
preponderance of the evidence is against this claim for 
service connection for arthritis of the spine on this basis, 
and the claim must be denied.

On the July 1961 entrance examination report the examining 
physician noted that the veteran had fractured his left leg 
prior to service.  Residuals of the fracture to include a 
shortening of the left leg, if any, were not considered 
disabling.  Clinical evaluation of the lower extremities was 
normal.  No complaints or findings relevant to a shortening 
of the left leg were noted on entrance or at anytime during 
service.  There were also no complaints of back pain during 
service except on one occasion in February 1967 when back 
pain was associated with the flu.  On both the entrance and 
separation examination reports, the veteran's lower 
extremities and spine were evaluated as being normal.  The 
veteran complained of left foot pain in December 1968 and was 
seen in Orthopedics.  His pain was attributed to low arches 
and he was issued arch supports.  On the August 1969 
separation examination, at which time the veteran was 26 
years of age, the veteran indicated that he had had foot 
trouble and the examiner noted "foot trouble, left and 
right, age 25, no complications".  With the exception of the 
pre-service left leg fracture, there is no evidence of any 
spine disorder, left leg disorder, or arthritis during 
service or within a year of the veteran's separation from 
service.

Moreover, there is no evidence of any spine disorder, left 
leg disorder, or arthritis of the spine for many years after 
separation from service in 1969.  Post-service medical 
reports include a June 2002 private medical examination 
report which indicates that the veteran reported being 
diagnosed with arthritis of the spine in February 2002.  X-
ray examination revealed degenerative disc disease of the 
thoracic spine and degenerative joint disease, arthritis, of 
the cervical spine.  The diagnosis also indicated chronic 
lumbar back pain and scoliosis.  The examiner also noted that 
the veteran was involved in a motor vehicle accident earlier 
that month.  

A January 2004 letter from a private physician states that 
the veteran "would benefit from utilization of a lift to 
help equalize the leg length discrepancy which would lessen 
stress on his lumbar spine."  This is the first medical 
evidence of any leg length discrepancy of record, and it is 
dated over three decades after the veteran separated from 
active service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest evidence of left leg 
shortening or arthritis of the spine, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had a 
shortened left leg which resulted in arthritis of the spine 
in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing left 
leg or back complaints, symptoms, or findings for decades 
between the period of active duty in the 1960s and the 
medical reports dated in 2002 is itself evidence which tends 
to show that arthritis of the spine did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Based on the evidence in this case and for the reasons noted 
above, the Board concludes that service connection may not be 
granted for arthritis of the spine as having had its onset in 
service or as the result of a disease or injury in service, 
to include left leg shortening, if any, in service.  

A.  Agent Orange

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided that the requirements of 
section 3.307(a)(6) are met and that the rebuttable 
presumption provisions of section 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be  presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(d)(6)(iii).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003)(emphasis added);  See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November. 2, 
1999).  

In this case, service records reflect that the veteran served 
in Vietnam in 1968, and therefore he is presumed to have been 
exposed to herbicide agents, including Agent Orange, during 
this service.  The veteran avers that he developed lipoma, 
skin rash, gallstones, fatigue, and arthritis of the spine, 
as a result of exposure to Agent Orange in service.  With 
regard to a disorder of the skin due to herbicide exposure, 
the Board notes that there is no medical diagnosis of 
chloracne in any of the medial evidence of record.  The 
service medical records show that the veteran was treated for 
a small abscess on his buttocks in January 1968 while he was 
in the United States prior to being sent to Vietnam.  This 
apparently resolved without any residual disability as the 
veteran's skin was evaluated as "normal" on separation 
examination in 1969.  

Although the veteran has met the regulatory presumption of 
exposure to Agent Orange with active service in the Republic 
of Vietnam during the Vietnam era, the medical evidence of 
record reveals that the veteran's claimed disabilities are 
not among the diseases specified at 38 C.F.R. § 3.309(e) for 
which presumptive service connection on the basis of Agent 
Orange exposure is warranted.  There is no evidence that the 
veteran has one of the presumptive diseases for which service 
connection on the basis of Agent Orange exposure is 
warranted, and no evidence that the veteran has ever been 
diagnosed with fatigue at all.  With no evidence of any of 
the enumerated diseases service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for service 
connection based on Agent Orange exposure.  

Notwithstanding the presumption of service connection in the 
law afforded for certain diseases based on Agent Orange 
exposure, a veteran is not precluded from establishing 
service connection for another disease or disability with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed.Cir. 1994).  However, in this case, the 
veteran has submitted no evidence of actual exposure to 
herbicides in service in order to substantiate a claim for 
service connection due to herbicide exposure on a direct, 
rather than a presumptive basis, a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee, 34 F.3d at 1043.  Accordingly, a 
claim on this basis must also be denied. 

B.  Radiation

The veteran also contends that contends that his lipoma, skin 
rash, gallstones, fatigue and arthritis of the spine, are all 
the result of his exposure to ionizing radiation in service.  
He claims that he was exposed to ionizing radiation from 
using a radiation source during CBR training duties during 
service.  The veteran's separation papers, DD Form 214, 
confirm that he completed CBR training during service.  
Although requests for radiation exposure information from the 
service department have received negative responses despite 
the veteran's CBR training, the Board notes that confirming 
exposure or obtaining a dose estimate is not needed in this 
case because, as noted below, the veteran does not have a 
radiogenic disease for the purposes of section 3.311.

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, as was the case with claims based 
on Agent Orange exposure, a veteran is not precluded from 
establishing service connection for a disease based on 
radiation exposure with proof of actual direct causation.  
Combee, 34 F.3d at 1043.  

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. § 3.309(d)(2).  The evidence of record does 
not reveal that any of the disabilities for which service 
connection is claimed by the veteran:  lipoma, skin rash, 
gallstones, fatigue, or arthritis of the spine are cancers 
which would warrant presumptive service connection on the 
basis of being a disease specific to a radiation-exposed 
veteran.  Id.  Moreover, a "radiation-exposed veteran" is 
defined as a veteran who was involved in a "radiation-risk 
activity" during military service.  Such a radiation-risk 
activities include participation at atmospheric nuclear 
tests; being present at Hiroshima or Nagasaki during specific 
periods of time; and service at specific nuclear weapons 
production facilities.  38 C.F.R. § 3.309(d)(3).  In the 
present case the evidence of record does not reveal that the 
veteran meets any of the criteria to be considered a 
"radiation-exposed veteran."  As such, the preponderance of 
the evidence is against a grant of service connection on this 
basis.  38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Again, however, 
the veteran's lipoma, skin rash, gallstones, fatigue, and 
arthritis of the spine are not radiogenic diseases as 
contemplated by the regulations.  Only when there is evidence 
that a veteran suffers from a radiogenic disease, 38 C.F.R. § 
3.311 sets out specific requirements for the development of 
evidence.  In the present case there is no evidence that the 
veteran suffers from a radiogenic disease.  Therefore, 
service connection cannot be granted based on radiation 
exposure under 38 C.F.R. § 3.311.

With regard to service connection for the disabilities based 
on actual proof of direct causation by radiation, the veteran 
has submitted no evidence of to substantiate a claim for 
service connection due to radiation exposure on a direct, 
rather than a presumptive basis, a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee, 34 F.3d at 1043.  Accordingly, a 
claim on this basis must also be denied. 

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claims for service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for lipoma is denied.  

Service connection for skin rash is denied.

Service connection for gallstones, with removal of the 
gallbladder, is denied.

Service connection for fatigue is denied.

Service connection for arthritis of the spine is denied.


REMAND

The veteran claims entitlement to service connection for 
kidney stones.  Review of the veteran's service medical 
records reveal that he was treated for flank pain and urinary 
symptoms during service.  The veteran was ultimately 
diagnosed with prostatitis and service connection has been 
granted for that disability.  However, the veteran's 
complaints of flank pain were noted as still being present on 
separation examination.  The veteran has never been afforded 
a VA Compensation and Pension examination for kidney 
disorders.  The Board concludes that this examination is 
necessary to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4).  In this regard, the Board notes that, when 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, this case is remanded for the following actions:

1.  The veteran should be scheduled for 
the appropriate VA examination for renal 
(kidney) disorders.  The report of 
examination should include a detailed 
account of all current kidney disorders, 
to include kidney stones, if any, found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the medical evidence 
of record with particular attention to the 
service medical records showing complaints 
of flank pain during service.  The 
examiner is requested to indicate, if 
possible, whether the veteran has a 
current kidney disorder, to include 
chronic or recurrent kidney stones, and to 
provide, if possible, an etiology for any 
current kidney stones.  Specifically, were 
the veteran's complaints of flank pain 
during service early symptoms of his 
current or recurrent kidney stones, if 
any?  The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued to include the revised rating 
criteria for the spine, and the veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


